DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 17 are objected to because of the following informalities:  Claim 10 recites “The method of claim 1” this is believed to depend on claim 9 as that is the method claim not claim 1.  Claim 17 depends on itself, this is taken to depend on claim 1.  Claims 23 and 24 recite a preamble to “The method of claim 17” however claim 17 is to “The adjustable body device” as such claims 23 and 24 are taken as device claims not method claims.  The preamble should be consistent between claims which depend from each other.  Further, claim 24 recites “the pre-determined dosage of the second medication is administered a second time is 0.2mg” which requires grammar correction in addition to the noted 112 issue below.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite a device and method for delivering two substances in response to the same determination.  However, the specification at the time of filing generally discloses two different substances may be used to treat two different kinds of overdoses ([00023]).  The specification does not detail how a determination would be made as to which substance to deliver and does not disclose that both substances would be administered at the same time.  The specification does not clearly disclose that both substances are held in the same device at the same time.  Rather it would appear the device could contain one substance or the other.  No details to the delivery device are provided and it is not clearly disclosed that the applicator would contain both substances at once.  Claims 5, 8, 13, and 16 recite the substance can be delivered intramuscularly or subcutaneously and recite needle length to a subcutaneous needle.  However, the independent claims have now been amended to recite two substances.  In the specification the disclosed second substance of flumazenil is only disclosed as being injected intramuscularly ([00023]) and there is no disclosure to the detail of the injection mechanism. It is not clear how the first substance could be delivered via a subcutaneous injection and the second 
Claims 5, 19, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites being able to determine if a “a desired level consciousness” is obtained.  The language is indefinite because it is not ascertainable as to what the desired level of consciousness is or how it is obtained.  One of ordinary skill would not be able to determine the level required by the claims.
Claims 5 and 19 recite “the dosage applicator administers…” claims 23 and 24 recite “medication is administered” which positively recites a step of using the device.  The claims should be amended to recite “the dosage applicator is capable of administering” and “medication is capable of being administered.”  As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7, 8-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Insler et al. (US 2017/0172522 A1) in view of Tyson (US 2018/0147343 A1).
With regard to claim 1, Insler et al. teach an adjustable body device for reversing opioid overdose and respiratory depression, the adjustable body device comprising: a first sensor which receives a respiration rates of an individual wearing the adjustable body device (Fig. 2 member 202); a second sensor which receives an oxygen saturation level the individual wearing the adjustable body device (Fig. 2 exemplary 201, [0043], Fig. 2A at 240A); a microprocessor which receives and monitors the respiration rate and oxygen saturation level from the first and second sensors, respectively (Fig. 2 member 200, [0042], [0050], [0051]); a medication receptor which stores a pre-determined dosage of medication (Fig. 2 member 204); and a dosage applicator which applies the pre-determined dosage of medication stored in the medication receptor based on an indication from the microprocessor that the monitored respiration rate reaches a predetermined level (Fig. 2 member 205).  Insler et al. does not disclose a second medication.  However, Tyson et al. discloses a delivery device for treatment of an overdose which can have multiple reservoirs to hold different compositions for treatment which are released in response to a sensed respiration value indicating an overdose (abstract, [0016], [0025], [0041], [0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an additional reservoir with flumazenil in addition to the reservoir with naloxone in Insler et al. as Tyson et al. teach such is an effective substance for treatment of an overdose and both medications may be necessary for treatment.  As Insler et al. and Tyler et al. both teach delivery in response to a sensed determination of an overdose it would be obvious that both substances would be delivered in response to such determination.

With regard to claim 3, Insler et al. teach a respiration rate threshold of 5 breaths per minute ([0018]), as such if a lever of three to four breaths per minute were reached this would be below the threshold and would trigger the device.
With regard to claim 4, see [0051].
With regard to claim 5, see [0052], [0056].
With regard to claim 6, see [0051].
With regard to claim 7, see [0050].
With regard to claim 9,  Insler et al. teach a method for reversing opioid overdose and respiratory depression via an adjustable body device, the method comprising: receiving a respiration rate of an individual wearing the adjustable body device at a first sensor (Fig. 2 member 202, [0042]);14 LEGAL\43234058\1 00603 4869 000/463357 000receiving an oxygen saturation level of the individual wearing the adjustable body device at a second sensor (Fig. 2 exemplary 201, [0042], [0043], Fig. 2A at 240A); forwarding the received respiration rate and oxygen saturation level from the first and second sensors to a microprocessor for continual monitoring by the microprocessor (Fig. 2 member 200, [0042], [0050], [0051]); and administering a pre-determined dosage of medication stored in an medication receptor to the individual via a dosage applicator within the adjustable body device based on an indication from the microprocessor that the continually monitored respiration rate has reached a predetermined level (Fig. 2 member 205, [0051]).  Insler et al. does not disclose a second medication.  However, Tyson et al. discloses a delivery device for treatment of an overdose which can have multiple reservoirs to hold different compositions for treatment which are released in response to a sensed respiration value indicating an overdose (abstract, [0016], [0025], [0041], [0046]).  It would have been obvious to a person having 
With regard to claim 10, see [0006], [0011], Fig. 2A at 270A.
With regard to claim 11, Insler et al. teach a respiration rate threshold of 5 breaths per minute ([0018]), as such if a lever of three to four breaths per minute were reached this would be below the threshold and would trigger the device.
With regard to claim 12, see [0051].
With regard to claim 13, see [0052], [0056].
With regard to claim 14, see [0051].
With regard to claim 15, see [0050].
With regard to claim 18, Tyson et al. teach using flumazenil ([0046]).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Insler et al. (US 2017/0172522 A1) and Tyson (US 2018/0147343 A1) as applied to claims 1 and 9 above, and further in view of Applicant Admitted Prior Art (AAPA).
With regard to claims 8 and 16, Insler et al. teach the needle may be short ([0052]) and use for intramuscular or subcutaneous delivery ([0052], [0056]) but does not disclose an explicit length.  However, AAPA discloses that such lengths are standard for use for subcutaneous delivery ([0007]).  It would have been obvious to a person having ordinary skill in the art before In re Aller, 105 USPQ 233.  One of ordinary skill would be able to choose a needle length as need to reach the desired location for delivery.

Claims 17 and 19, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Insler et al. (US 2017/0172522 A1) and Tyson (US 2018/0147343 A1) as applied to claims 1, 18, and 9 above, and further in view of Brecht (US 2019/0038549 A1).
With regard to claims 17 and 19-22, Insler et al. and Tyson teach a device substantially as claimed and Tyson et al. teach using flumazenil ([0046]).  Tyson does not disclose the dosage of flumazenil.  However, Brecht teach delivering flumazenil at a concentration of .5mg/5ml intramuscularly ([0105]).  It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to deliver flumazenil in the dosage claimed in Insler et al. and Tyson as Brecht teaches this is effective for reversing the effects of benzodiazepine ([0105]).  The claimed ratio of Brecht appears to be in line with Applicant’s disclosure.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the needed dosage.
 
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Insler et al. (US 2017/0172522 A1), Tyson (US 2018/0147343 A1), and Brecht (US 2019/0038549 A1)  as applied to claim 17 above, and further in view of MacDonald (US 2018/0228969).
With regard to claims 23 and 24, Insler et al. and Tyson teach a method substantially as claimed.  Insler et al. discloses continuing to monitor the patient to see if the parameters return to a threshold level and if not another injection is delivered ([0023]).  Brecht teach the dosage would be obvious as rejected above.  Insler et al. do not disclose continuing this until a maximum dosage is delivered or the specific time frames recited in the claims.  However, MacDonald teach a device for treating an overdose in which the overdose reversal agent is administered in response to the respiratory rate falling below a threshold value and the subsequent doses can continue to be administered until a predetermined maximum number of doses has been delivered (Fig. 2, [0042]).  MacDonald teaches predetermined wait time period between 2 to 10 minutes may be used before delivering a second dose or that a second dose may occur after a time period which is built in to a separate scenario between 30 seconds to 5 minutes ([0023], [0043], [0044]).  It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to continue to monitor the patient and deliver subsequent doses at established time periods if the monitored levels have not returned to threshold values up to a maximum delivered dosage amount in Insler et al. and Tyson as MacDonald teaches this is effective for treating an overdose while ensuring the patient does not overdose on the reversal agent.  Regarding the specific maximum dosage amount it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to determine a safe dosage for the reversal agent.  Further In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783